DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments and remarks filed 08/23/2021, are acknowledged. 
Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 112(b), have been fully considered, and are persuasive. Therefore, claim rejections under 35 USC 112(b) are withdrawn. 
Applicant’s remarks with respect to claim rejections under 35 USC 103, have been fully considered, however; applicant argues that the prior art of record does not disclose or teach the rail being part of the stand or the rail received in the guide as part of a stand, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot. 
In the field of portable ultrasound imaging, Ninomiya teaches in at least Fig. 2, a stand provided in the back of the ultrasound diagnostic apparatus (Para [0082], “FIG. 7 illustrates the portable ultrasound imaging apparatus provided with the handle 60 and the stand portion 70 on the back side.”), stand being pivotable from a housed position against the back of the ultrasound diagnostic device to a raised position in which the stand is pivoted away from the back of the ultrasound diagnostic device to support the ultrasound diagnostic device in a standing state when the ultrasound diagnostic device is detached from the cradle apparatus (Para [0108], “The portable ultrasound imaging apparatus of the present embodiment is characterized in that the back surface of the apparatus main body is provided 

    PNG
    media_image1.png
    467
    723
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the prior art elements of Zhao, in view of Barnett, with the stand portion located on a backside of a portable ultrasound display to reduce the bulkiness of the main body of the apparatus as well as reduce the amount of manufactured parts. One of ordinary skill in the art would recognize that combining the elements of a rail and stand into a single component would reduce the manufacturing of parts as well as reduce the bulkiness of the portable ultrasound device as evidenced by Ninomiya (Para [0008], “Even though it is a portable type, the main body of the apparatus needs to have a certain size and weight so as to have an independent ultrasound measurement function in itself. Accordingly, the manipulation in the state of being held in one hand may become unstable.”) Although a rail composed of a part of a stand is not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art is the lack of the combination of elements within a single prior art reference. Each component of a rail and stand perform the same functions when incorporated as separate elements, and therefore, does not provide a synergistic effect when combined, thus, one of ordinary skill in the art could have imagined combining these elements by known methods 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the rail part of the stand being pivotable from a housed position against the back of the ultrasound diagnostic device. It is unclear as to how the rail part of the stand is pivotable in that the rail is a function of stand 43 comprised of guides. (Para [0056], “In other words, the portion of variable stand 43 extending along the attaching/detaching direction serves a function of a rail, and slides along the attaching/detaching direction between guides 13ba and 13bb and between guides 13aa and 13ab extending along the attaching/detaching direction.” Therefore, it is unclear as to whether the stand and rail are separate elements or whether the rail is meant as a function of the stand. If it is 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 11-12 and 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 2009/0270727), in view of Barnett (US 10,019,034; originally filed 12/31/2014), and further in view of Ninomiya (US 2015/0190114). 

With respect to Claim 1, Zhao teaches in at least Figs. 2 and 3, a cradle apparatus (200) configured to detachably support an ultrasound diagnostic apparatus (10), the cradle and apparatus comprising:
a base (210) configured to support a bottom of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in a fully attached position on the cradle apparatus (Para [0006], "With use of a holding mechanism of a rack-like structure, the docking assembly holds the bottom and both sides of the tablet type electronic device"; (Para [0065], "As shown in FIG. 2, a bottom side of the ultrasonic diagnostic device 10 comes into abutment from above against a receptacle section

a back supporter (220) extending from the base along an attaching/detaching direction of the ultrasound diagnostic apparatus, the back supporter being configured to support a back of the ultrasound diagnostic apparatus on a side opposite to a front of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in a fully attached position on the cradle apparatus, the front being provided with a display device (Para [0069], "The back plate 220 rises from the receptacle section 210 along the back side of the ultrasonic diagnostic device 10 and a lower end portion thereof is fixed to the receptacle section 210"; (Para [ODDS], "The extension device connected to the docking station is a dedicated device such as a general-purpose device, e.g., display, keyboard, HOD (hard disk drive), DVD recorder (digital versatile disk recorder), printer, or modem, or a power supply for charging.");
However Zhao does not disclose a guide disposed in the back supporter, the guide including a first guide and a second guide facing each other with a space defined therebetween and configured to receive a rail provided in the back of the ultrasound diagnostic apparatus so as to allow the ultrasound diagnostic apparatus to slide along the attaching/detaching direction toward and away from the fully received position and to prevent the ultrasound diagnostic device from moving frontward and rearward from the fully attached position and wherein the rail is composed of a part of a stand provided in the back of the ultrasound diagnostic apparatus, the rail part of the stand being pivotable from a housed position against the back of the ultrasound diagnostic device to a raised position in which the stand is pivoted away from the back of the ultrasound diagnostic device to support the ultrasound diagnostic device in a standing state when the ultrasound diagnostic device is detached from the cradle apparatus, the cradle apparatus receiving and detachably supporting the ultrasound diagnostic apparatus when the rail part of the stand is in the housed position.
 In the analogous field of docking connector platforms for mobile electronic devices, Barnett teaches in at least Fig. 1D and 1E, the guide including a first guide and a second guide facing each other with a space defined therebetween and configured to receive a rail provided in the back of the ultrasound diagnostic apparatus so as to allow the ultrasound diagnostic apparatus (Col. 2, lines 17-27, “docking-system transport problems may be addressed by (i) recessing a portion of a selected edge of a mobile electronic device to form a rectangular cavity that is open both at the selected edge and at the backside of the mobile electronic device; (ii) forming a docking connector on the recessed edge; and (iii) forming rails (or tracks) on the two cavity edges perpendicular to the recessed edge. See for example FIG. 1E (prior art). The rails guide docking accessories as they are inserted into the rectangular cavity through the opening on the selected edge and to help secure the docking accessories when they are in their docked states.” Wherein a guide disposed in the back supporter and fitted with a rail is seen in figures 1D and 1E) to slide along the attaching/detaching direction toward and away from the fully received position and to prevent the ultrasound diagnostic device from moving frontward and rearward from the fully attached position (Col. 2, lines 59-66, “Furthermore, accessories whose attachment does not increase the effective carrying size of the mobile device must have a certain rectangular shape and size to mate with the rail system (and those accessories that protrude beyond the boundaries of the rectangular cavity must have a base of a certain rectangular shape and size to mate with the rail system.” See Fig. 1D, Wherein the apparatus is shown to slide along the attaching/detaching direction toward and away from the fully received position, and wherein this is seen to prevent the apparatus from moving frontward and rearward from the fully attached position).

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Zhao with the known technique of Barnett providing  a guide disposed in a back supporter and fitted with a rail (Col. 3, lines 9-17, “providing a ultrasound transducers, and pulse oximeters. This list of possible docking accessories in not meant to be limiting in any way, but is merely meant to demonstrate the wide range of possible devices and technologies that may functionally cooperate with the present docking platform.”)
In the field of portable ultrasound imaging, Ninomiya teaches in at least Fig. 2, a stand provided in the back of the ultrasound diagnostic apparatus (Para [0082], “FIG. 7 illustrates the portable ultrasound imaging apparatus provided with the handle 60 and the stand portion 70 on the back side.”), stand being pivotable from a housed position against the back of the ultrasound diagnostic device to a raised position in which the stand is pivoted away from the back of the ultrasound diagnostic device to support the ultrasound diagnostic device in a standing state when the ultrasound diagnostic device is detached from the cradle apparatus (Para [0108], “The portable ultrasound imaging apparatus of the 

    PNG
    media_image1.png
    467
    723
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the prior art elements of Zhao, in view of Barnett, with the stand portion located on a backside of a portable ultrasound display to reduce the bulkiness of the main body of the apparatus as well as reduce the amount of manufactured parts. One of ordinary skill in the art would recognize that combining the elements of a rail and stand into a single component would reduce the manufacturing of parts as well as reduce the bulkiness of the portable ultrasound device as evidenced by Ninomiya (Para [0008], “Even though it is a portable type, the main body of the apparatus needs to have a certain size and weight so as to have an independent ultrasound measurement function in itself. Accordingly, the manipulation in the state of being held in one hand may become unstable.”) Although a rail composed of a part of a stand is not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art is the lack of the combination of elements within a single prior art reference. Each component of a rail and stand perform the same functions when incorporated as separate elements, and therefore, does not provide a synergistic effect when combined, 
	 
With respect to Claim 2, Zhao teaches in at least Figs. 1 and 3, the cradle apparatus according to Claim 1, wherein a first connector is provided in the bottom of the ultrasound diagnostic apparatus; and a second connector configured to be connected with the first connector is provided in the base (Para [0006], "The holding mechanism has a connector for electrical connection at its portion against which the bottom of the tablet type electronic device comes into abutment"; (Para [0073], "the ultrasonic diagnostic device 10 can be removed from the docking assembly 200. Upon removal of the ultrasonic diagnostic device 10, the bottom of the device 10 leaves the receptacle section 210 and an electric connection thereof with the receptacle section 210 through a connector 212 is also broken.")

With respect to Claims 11 and 15, Zhao teaches in at least Figs. 1 and 3, the cradle apparatus according to claims 1 and 12. 
However, Zhoa does not disclose wherein a further space is defined between the rail and a surface of the back of the ultrasound diagnostic apparatus, and one of the first guide and the second guide is at least partially received in the space when the ultrasound diagnostic device is in the fully received position.
wherein a further space is defined between the rail and a surface of the back of the ultrasound diagnostic apparatus, and one of the first guide and the second guide is at least partially received in the space when the ultrasound diagnostic device is in the fully received position (Col. 2, lines 17-27, “docking-system transport problems may be addressed by (i) recessing a portion of a selected edge of a mobile electronic device to form a rectangular cavity that is open both at the selected edge and at the backside of the mobile electronic device; (ii) forming a docking connector on the recessed edge; and (iii) forming rails (or tracks) on the two cavity edges perpendicular to the recessed edge. See for example FIG. 1E (prior art). The rails guide docking accessories as they are inserted into the rectangular cavity through the opening on the selected edge and to help secure the docking accessories when they are in their docked states.” Wherein a guide disposed in the back supporter and fitted with a rail is seen in figures 1D and 1E).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Zhao with the known technique of Barnett providing a recessed portion to form a rectangular cavity at the backside of a mobile electronic device, and thereby forming a docking connection of a first and second guide between the recessed edge and the dock making the device capable of being placed in a fully received position (Col. 3, lines 9-17, “providing a docking platform that is housed on the back face of a mobile electronic device to enable multiple docking accessories of various shapes and sizes to simultaneously and independently attach to the mobile electronic device with the optional freedom to expand away from, and rotate at various angles to, the back face of the mobile device, and with at most a nominal increase in the effective magnitude of any one dimension of the mobile device.”) in order to enable the attachment of independent docking accessories to a portable apparatus. One would have been motivated to do so in order to increase versatility of performed procedures when using the portable apparatus (Abstract, “The ultrasound transducers, and pulse oximeters. This list of possible docking accessories in not meant to be limiting in any way, but is merely meant to demonstrate the wide range of possible devices and technologies that may functionally cooperate with the present docking platform.”) as taught by Barnett. 

With respect to Claim 12, Zhao teaches in at least Figs. 2 and 3, a cradle apparatus (200) configured to detachably support an ultrasound diagnostic apparatus (10), the cradle and apparatus comprising:
a base (210) configured to support a bottom of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in a fully attached position on the cradle apparatus (Para [0006], "With use of a holding mechanism of a rack-like structure, the docking assembly holds the bottom and both sides of the tablet type electronic device"; (Para [0065], "As shown in FIG. 2, a bottom side of the ultrasonic diagnostic device 10 comes into abutment from above against a receptacle section
210 of the docking assembly 200 and an upper side thereof is held down from above by a hold-down member 202.")
a back supporter (220) extending from the base along an attaching/detaching direction of the ultrasound diagnostic apparatus, the back supporter being configured to support a back of the ultrasound diagnostic apparatus on a side opposite to a front of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in a fully attached position on the cradle apparatus, the front being provided with a display device (Para [0069], "The back plate 220 rises from the receptacle section 210 along the back side of the ultrasonic diagnostic device 10 and a lower end portion thereof is fixed to the receptacle section 210"; (Para [ODDS], "The extension device connected to the docking station is a dedicated device such as a general-purpose device, e.g., display, keyboard, HOD (hard disk drive), DVD recorder (digital versatile disk recorder), printer, or modem, or a power supply for charging.");
However Zhao does not disclose a guide disposed in the back supporter, the guide including a first guide and a second guide facing each other with a space defined therebetween and configured to receive a rail provided in the back of the ultrasound diagnostic apparatus so as to allow the ultrasound diagnostic apparatus to slide along the attaching/detaching direction toward and away from the fully received position and to prevent the ultrasound diagnostic device from moving frontward and rearward from the fully attached position and wherein the rail is composed of a part of a stand provided in the back of the ultrasound diagnostic apparatus, the rail part of the stand being pivotable from a housed position against the back of the ultrasound diagnostic device to a raised position in which the stand is pivoted away from the back of the ultrasound diagnostic device to support the ultrasound diagnostic device in a standing state when the ultrasound diagnostic device is detached from the cradle apparatus, the cradle apparatus receiving and detachably supporting the ultrasound diagnostic apparatus when the rail part of the stand is in the housed position.
 In the analogous field of docking connector platforms for mobile electronic devices, Barnett teaches in at least Fig. 1D and 1E, the guide including a first guide and a second guide facing each other with a space defined therebetween and configured to receive a rail provided in the back of the ultrasound diagnostic apparatus (Col. 2, lines 17-27, “docking-system transport problems may be Wherein a guide disposed in the back supporter and fitted with a rail is seen in figures 1D and 1E).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Zhao with the known technique of Barnett providing  a guide disposed in a back supporter and fitted with a rail (Col. 3, lines 9-17, “providing a docking platform that is housed on the back face of a mobile electronic device to enable multiple docking accessories of various shapes and sizes to simultaneously and independently attach to the mobile electronic device with the optional freedom to expand away from, and rotate at various angles to, the back face of the mobile device, and with at most a nominal increase in the effective magnitude of any one dimension of the mobile device.”) Therefore, enabling the attachment of independent docking accessories to a portable apparatus, thus, increasing versatility of performed procedures when using the portable apparatus (Abstract, “The docking accessory connection system is operable to form detachable attachments to multiple independent docking accessories simultaneously. The docking platform may assist in providing interoperability between connected/linked docking accessories. One type of accessory forms an assembly with an expandable accordion attached to the docking platform”; (Col. 9, lines 34-41 , “The range of docking accessories that may cooperate with the docking platform includes, by way of example, batteries, solar panels, game controls, LED lights, hand-crank chargers, weather sensors, camera flashes, camera lenses, electrophysiology sensors, memory cards, keyboards, massage paddles, glucose monitors, body fat monitors, breathalyzers, ultrasound transducers, and pulse 
In the field of portable ultrasound imaging, Ninomiya teaches in at least Fig. 2, a stand provided in the back of the ultrasound diagnostic apparatus (Para [0082], “FIG. 7 illustrates the portable ultrasound imaging apparatus provided with the handle 60 and the stand portion 70 on the back side.”), stand being pivotable from a housed position against the back of the ultrasound diagnostic device to a raised position in which the stand is pivoted away from the back of the ultrasound diagnostic device to support the ultrasound diagnostic device in a standing state when the ultrasound diagnostic device is detached from the cradle apparatus (Para [0108], “The portable ultrasound imaging apparatus of the present embodiment is characterized in that the back surface of the apparatus main body is provided with a handle and/or a stand portion forming variable angle with the back surface, and being rotatable about the axis that is perpendicular to the back surface of the main body 10.”)

    PNG
    media_image1.png
    467
    723
    media_image1.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the prior art elements of Zhao, in view of Barnett, with the stand portion located on a backside of a portable ultrasound display to reduce the bulkiness of the main rail composed of a part of a stand is not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art is the lack of the combination of elements within a single prior art reference. Each component of a rail and stand perform the same functions when incorporated as separate elements, and therefore, merely provide a synergistic effect when combined, thus, one of ordinary skill in the art could have imagined combining these elements by known methods to yield the predictable result of a portable ultrasound apparatus capable of being docked on a stand/docking station or standing on a flat surface separate from a stand/docking station. One of ordinary skill in the art would recognize that combining the elements of a rail and stand into a single component would reduce the manufacturing of parts as well as reduce the bulkiness of the portable ultrasound device as evidenced by Ninomiya (Para [0008], “Even though it is a portable type, the main body of the apparatus needs to have a certain size and weight so as to have an independent ultrasound measurement function in itself. Accordingly, the manipulation in the state of being held in one hand may become unstable.”) Therefore, it is obvious to reduce the weight and size to improve stability of a portable ultrasound apparatus while being held in one hand.

	With respect to Claim 16, Zhao teaches, the cradle apparatus according to claim 1. 
However, Zhao does not teach wherein the guide is disposed rearward and above a portion of the base configured to support a bottom of the ultrasound diagnostic apparatus and between lateral sides of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in the fully attached position.
In the analogous field of docking connector platforms for mobile electronic devices, Barnett teaches in at least Fig. 1D and 1E, wherein the guide is disposed rearward and above a portion of the base configured to support a bottom of the ultrasound diagnostic apparatus and between lateral sides of the ultrasound diagnostic apparatus when the ultrasound diagnostic apparatus is in the fully attached position (Col. 2, lines 17-27, “docking-system transport problems may be addressed by (i) recessing a portion of a selected edge of a mobile electronic device to form a rectangular cavity that is open both at the selected edge and at the backside of the mobile electronic device; (ii) forming a docking connector on the recessed edge; and (iii) forming rails (or tracks) on the two cavity edges perpendicular to the recessed edge. See for example FIG. 1E (prior art). The rails guide docking accessories as they are inserted into the rectangular cavity through the opening on the selected edge and to help secure the docking accessories when they are in their docked states.” Wherein a guide disposed in the back supporter and fitted with a rail is seen in figures 1D and 1E, and wherein the bottom of the ultrasound apparatus is supported between lateral sides when the apparatus is in the fully attached position).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Zhao with the known technique of a guide disposed on the backside of a portable electronic device with lateral sides to be docked on a base for supporting the bottom of the portable electronic device when the device is in a fully received position as taught by Barnett. (Col. 3, lines 9-17, “providing a docking platform that is housed on the back face of a mobile electronic device to enable multiple docking accessories of various shapes and sizes to simultaneously and independently attach to the mobile electronic device with the optional freedom to expand away from, and rotate at various angles to, the back face of the mobile device, and with at most a nominal increase in the effective magnitude of any one dimension of the mobile device.”) Therefore, enabling the attachment of independent docking accessories to a portable apparatus, thus, increasing versatility of performed procedures when using the portable apparatus (Abstract, “The docking accessory connection system is operable to form detachable attachments to multiple independent docking accessories simultaneously. ultrasound transducers, and pulse oximeters. This list of possible docking accessories in not meant to be limiting in any way, but is merely meant to demonstrate the wide range of possible devices and technologies that may functionally cooperate with the present docking platform.”)

Claims 4, 8 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US
2009/0270727) and Barnett (US 10,019,034; originally filed 12/31/2014), in view of Ninomiya (US 2015/0190114), as applied to claim 1 above, and further in view of Wu (CN 101271349; date published: 09/24/2008).

With respect to Claim 4, the modified apparatus of Zhoa teaches the cradle apparatus according to claim 2, however Zhao, in view of Barnett, in view of Ninomiya does not disclose wherein a further connector configured to be connected with a signal line is provided in the back supporter; and the second connector is connected with the further connector via a wiring.
In an analogous electronics field of endeavor, Wu teaches in Figs. 1 and 3 a cradle apparatus comprising, among other features, a further connector configured to be connected with a signal line is provided in the back supporter; and the second connector is connected with the further connector via a wiring (Para [0008], "The base has a slot and a plurality of transmission connectors, wherein the slot has a connection plug, and the number of transmission connectors can be respectively connected to  having a connection slot that can receive the connection plug of the base, so that the transmission connector through the base can download the record in the medical device.")

With respect to Claim 8, the modified apparatus of Zhoa, in view of Barnett, in view of Ninomiya teaches the cradle apparatus according to claim 1, however Zhoa, in view of Barnett, in view of Ninomiya do not disclose wherein a protrusion is provided in the back supporter so as to protrude from the back supporter, the protrusion being configured to be fitted with a recess provided in the back of the ultrasound diagnostic apparatus; and the protrusion is pushed into the back supporter when a button provided in the back supporter is pressed down.
In a similar field of portable medical computers, Wu teaches wherein a protrusion is provided in the back supporter so as to protrude from the back supporter, the protrusion being configured to be fitted with a recess provided in the back of the ultrasound diagnostic apparatus; and the protrusion is pushed into the back supporter when a button provided in the back supporter is pressed down (Para [0043-0045], "Please refer to FIG. 3 and FIG. 4, wherein the back of the portable computer 2 has two card slots 24, the base 2 further has a first fastening device 13 and a second fastening device 14, the first buckle The device 13 is elastically fastened to a card slot 24 of the portable computer 2. The second latching device 14 can be manually controlled to be detached from and removed from the other card slot 24 of the portable computer.")

    PNG
    media_image2.png
    684
    641
    media_image2.png
    Greyscale

Wherein the connecting plug 101 is seen as the protrusion and connector 12 is seen as the recess provided in the back of the ultrasound diagnostic apparatus, and wherein when the protrusion is pushed into the back supporter the connector 21 is pressed down. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of and Barnett with a first and second fastening device as disclosed by Wu to secure and lock the portable device in place and prevent separation of the device from the dock while performing a diagnostic procedure, thereby, keeping the connection between the apparatus and unit secure until it is detached manually, thus, preventing potential damage to the portable device from the separation of the apparatus and dock resulting in damage to the apparatus. 

With respect to Claim 10, the modified apparatus of Zhoa teaches teaches the cradle apparatus according to claim 1, however Zhao, in view of Barnett, in view of Ninomiya does not disclose wherein the back supporter is fixed to a cart.
wherein the back supporter is fixed to a cart (Para [0047], "Referring to Figure 7, it can be seen that the bottom surface of the base 1 has a plurality of screw holes 16 for screwing it onto the horizontal table of the cart.")
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao, in view of and Barnett, in view of Ninomiya with the known element of a back supporter being fixed to a cart as disclosed by Wu, thus, improving similar cart devices in the same way to allow for connection of devices and elements for increased portability and travel of the diagnostic ultrasound apparatus when moving in a setting of a hospital wherein many imaging procedures are performed, it is preferable to have the diagnostic apparatus be easier to move around and travel for the purposes mentioned. 

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 2009/0270727), in view of Barnett (US 10,019,034; originally filed 12/31/2014), in view of Ninomiya (US 2015/0190114), and further in view of Wing (US 2002/0143256).

With respect to Claim 3, the modified apparatus of Zhoa teaches the cradle apparatus according to claim 2, However, it does not disclose wherein a third connector configured to be connected with an external power source is provided in the back supporter; and the second connector is connected with the third connector via a wiring.
In the field of portable ultrasound diagnostic apparatuses, Wing teaches in at least Fig. 2, wherein a third connector {34) configured to be connected with an external power source {36) is provided in the back supporter; and the second connector is connected with the third connector via a wiring (Para [0019], "a power connector 32 on the base of the console 10 mates with a power connector 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao, in view of Barnett, in view of Ninomiya with a power cable (36) and power connector (32) in the base of the docking station or sleeve to provide power to the portable device and ensure that the device is functional and at full power at all times in the case of an emergent matter. .
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Barnett, with a transmission connector reducing the amount of wired connections and thereby increasing the portability of the ultrasound diagnostic device as disclosed by Wu. One would have been motivated to do so to allow for the transmission of records pertaining to a medical device or procedure without the need for additional adapters or patch cords.

Claims 5 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 2009/0270727) in view of Barnett (US 10,019,034; originally filed 12/31/2014), in view of Ninomiya (US 2015/0190114), in view of Wu (CN 101271349; date published: 09/24/2008), as applied to claim 4, and further in view of Wing (US 2011/0077557).

With respect to Claim 5, the modified apparatus of Zhoa teaches the cradle apparatus according to claim 4, however, it does not disclose wherein a foot switch configured to control an operation of the ultrasound diagnostic apparatus is connected to the further connector. 
In the field of medical ultrasound devices, Wing teaches wherein a foot switch configured to control an operation of the ultrasound diagnostic apparatus is connected to the further connector (Para [0151], "The system 100 can include one or more input jacks 120 for a foot pedal switch (not  optionally be used to control therapy activation of the system.")
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao, in view of Barnett, in view of Ninomiya, and further in view of Wu with a foot switch to lessen the requirements of the operator to control both the probe and the diagnostic ultrasound device by hand, in this case, the operator may control the probe with the foot switch and control parameters within the diagnostic apparatus by hand, among other things as disclosed by Wing to control an operation of the ultrasound diagnostic apparatus to lessen requirements for operation of a probe by hand. One of ordinary skill in the art would be motivated to do so to allow for more accurate control of probe transmission and more efficient diagnostic performance.

With respect to claim 6, the modified apparatus of Zhoa teaches the cradle apparatus according to claim 4, however it does not disclose wherein an ultrasound probe is connected to the fourth connector.
In the field of medical ultrasound devices, Wing teaches wherein an ultrasound probe is connected to the further connector (Para [0087], "Some users prefer hand activated therapy treatment while others prefer using a foot switch"; (Para [0151], "The system 100 can include one or more input jacks 120 for a foot pedal switch (not shown). A cable 116 connects the system 100 with a treatment head 500. The treatment head(s) 500 may rest in the treatment head apertures 118 where the cables 116 are plugged in.")
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao, Barnett, Ninomiya, and Wu with a probe connected to a foot switch to lessen the requirements of the operator to control both the . 

Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Barnett (US 10,019,034; originally filed 12/31/2014), in view of Ninomiya (US 2015/0190114), and further in view of Liu (CN 2872644; date published: 02/21/2007), as supplied by applicant in the IDS.

With respect to Claim 7, the modified apparatus of Zhoa teaches the cradle apparatus according to claim 1, however, it does not disclose wherein a panel is provided in the back supporter, the panel being configured to hide a power connector such that, when the ultrasound diagnostic apparatus is mounted, an external power source is not connected to the power connector, the power connector being provided in the back of the ultrasound diagnostic apparatus.
In the field of electronic device charging, Liu teaches wherein a panel is provided in the back supporter, the panel being configured to hide a power connector such that, when the ultrasound diagnostic apparatus is mounted, an external power source is not connected to the power connector, the power connector being provided in the back of the ultrasound diagnostic apparatus (Fig. 1, element 2 which is seen as the power connector and element 5 which is seen as the cover, wherein in the English abstract supplied, the cover is used to cover the power connector when not in use, and thus, hiding it.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao, in view of Barnett, in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793